Citation Nr: 1308144	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  06-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for degenerative disc disease (DDD) of the thoracolumbar spine.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for DDD of the thoracolumbar spine and assigned a 20 percent disability evaluation, effective April 28, 2004.  

The Veteran requested a Board hearing in June 2006.  See the June 2006 VA Form 9.  The Veteran was scheduled for a travel board hearing in July 2008.  Because the Veteran failed to report to the hearing, the Board request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2012); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

In April 2010, the Board denied an increased rating for the Veteran's service-connected DDD of the thoracolumbar spine.  The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated June 2011, the Court granted a Joint Motion for Remand, vacated the April 2010 Board decision, and remanded the case for compliance with the terms of the joint motion.  

In June 2009, October 2011, and September 2012, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in her claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's service-connected DDD of the thoracolumbar spine is manifested by limited range of motion and has not resulted in favorable ankylosis of the entire thoracolumbar spine, forward flexion of the thoracolumbar spine 30 degrees or less, or involved incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

2.  The Veteran's service-connected DDD of the thoracolumbar spine does not preclude him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DDD of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2012).  

2.  The criteria for a total disability rating based on unemployability due to service-connected disability have not been met and there is no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in May 2004 before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  In any event, the Veteran was provided with adequate notice by letters dated in July 2004 and March 2006.



In regards to the Veteran's claim for a TDIU, VA informed the Veteran evidence necessary to substantiate the claim by specifying the criteria needed for the benefit in a December 2012 VCAA letter.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and private treatment records.  The Veteran was also afforded VA examinations in December 2004, October 2006, and October 2009.  The RO also attempted to substantiate the Veteran's claim by scheduling him for another VA examination in December 2012; however, the Veteran failed to report for the examination and has failed to provide good cause for his failure to report.  See 38 C.F.R. § 3.655.  In this regard, the Board notes that, as indicated in the RO's October 2011 letter, pursuant to 38 C.F.R. § 3.655, when a Veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, and as such, could result in denial of the claim.  See 38 C.F.R. § 3.655(b).  Moreover, the Board notes that examples of "good cause" for failure to report for a VA examination, as provided in the RO's October 2011 letter, include illness or hospitalization of the claimant and death of an immediate family member.  Id.  In this case, the Veteran failed to report for his December 2012 examination, which was scheduled in conjunction with his increased rating claim and failed to provide any explanation for his failure to report, and as such, his claim for a higher initial rating for his service-connected DDD of the thoracolumbar spine and entitlement to a TDIU will be rated on the evidence currently of record.  See 38 C.F.R. § 3.655(b).  In making this determination, the Board highlights that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  


II.  Increased Rating

The Veteran was initially granted service connection for DDD of the thoracolumbar spine in a February 2005 rating decision and assigned a 20 percent disability evaluation, effective April 28, 2004.  The Veteran disagrees with this rating assignment and contends that a higher rating is warranted.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  However, as discussed below, because the level of impairment associated with the Veteran's thoracolumbar spine disability has been relatively stable with regard to the rating criteria throughout the appeal period, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable in this case.  

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The United States Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Board notes that VA may consider other analogous rating criteria if warranted under the facts and circumstances of a case.  See 38 C.F.R. § 4.20 (stating that when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Specifically, evaluation of a service-connected disability in accordance with schedular criteria that closely pertain to an analogous disease in terms of functions affected, anatomical localization, and symptomatology, is permitted.  Id.  

The Veteran's service-connected DDD of the thoracolumbar spine lumbar spine disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Diagnostic Code 5243), whichever method results in the higher evaluation.  

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The pertinent criteria are as follows:  

Unfavorable ankylosis of the entire spine - 100 percent disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 percent disabling.  

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent disabling.  

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 2003).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1) (2012).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2012).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.
 
The Board has reviewed all of the evidence in the Veteran's claims file, including his VA and private treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased rating for his service-connected DDD of the thoracolumbar spine.  Specifically, the Board will focus on the evidence of record that describes the severity of his service-connected thoracolumbar spine disability.  

Private medical records dated June 1996 show that the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  

In November 2003, private treatment records reflect complaints of low back pain for approximately eight years.  Magnetic Resonance Imaging (MRI) testing revealed a right L5 pars interarticularis spondylosis, degenerative facet arthropathy throughout the spine, foraminal narrowing at multiple levels, small disc extrusions noted at L3/L4 and L4/L5, and a bone island.  Several days later, the Veteran visited a private medical facility for evaluation of numbness of his right lower extremity.  Physical examination testing revealed a nontender lumbosacral spine with nontender sacroiliac (SI) joints.  There was no paravertebral spasm, straight leg raising was negative at 80 degrees, and motor and sensory function were grossly intact.  The Veteran's knee jerk and ankle jerk were symmetrical, and he displayed an independent gait.  X-ray testing showed marked degenerative changes especially at the L4/5 and L5/S1 level, along with mild osteopenia and prominent vascular calcification anterior to the lumbar area.  The Veteran was diagnosed with degenerative disc disease of the lumbosacral spine and suspected radiculopathy.  

In December 2004, the Veteran was afforded a VA examination for his service-connected back disability.  The Veteran complained of dull constant pain from the lower thoracic region to the entire low back with intermittent radiation down his right lower extremity to his ankle.  He explained that the pain becomes worse when standing for protracted periods of time, walking long distances, repetitive bending, stooping, or lifting.  He denied any bowel or bladder incontinence as well as any episodes of incapacitating back pain that has required bed rest or hospitalization.  



Physical examination testing revealed thoracic paraspinal muscle spasm from T8 through T12 and lumbar paraspinal muscle spasm from L1/S1.  The Veteran exhibited mild pain to palpation over the L4-5 and L5/S1 interspace.  There was negative sciatic notch tenderness bilaterally and straight leg raising in the sitting and supine position was negative.  Motor function extensor hallus as long as tibialis anterior and perennial musculature group were rated as 5/5, which was normal.  The Veteran displayed no gross dermatomal sensory loss, calf circumference was 34 centimeters bilaterally, quadriceps circumference was 38 centimeters bilaterally, Achilles reflexes were 1+ bilaterally, and patella reflexes were 1+ bilaterally.  Range of motion testing reflected a forward flexion range of 40 to 70 degrees, bilateral side bending range of 20 to 30 degrees, bilateral rotation range of 20 to 30 degrees, and extension from 10 to 30 degrees.  X-ray testing revealed thoracic scoliosis, moderate multilevel thoracic disc disease, and severe L4-5, L5/S1 lumbar degenerative disc disease.  DeLuca testing showed slight increase in muscle spasm in the low back and increase in lumbar spasticity from L3/S1 without further loss of forward thoracolubmar flexion dynamics.  The VA examiner explained that the Veteran's DDD of the thoracolumbar spine would give him difficulty with repetitive bending, stooping, or lifting.  The VA examiner diagnosed the Veteran with thoracolumbar degenerative disc disease without significant radiculopathy and moderate mechanical back pain secondary to thoracolumbar degenerative disc disease.  

In March 2006, the Veteran had a private physical therapy evaluation.  The Veteran complained of lower back pain, described as intermittent in nature and varying in degrees of intensity.  He further added that the pain radiates across the lower back and is equal on both sides.  Examination of the Veteran revealed a slightly flexed posture indicative of lower back pain.  There was moderate hamstring tightness bilaterally, but the straight leg raise test was negative bilaterally.  Manual examination of the spine showed moderate to severe paraspinal and upper gluteal muscle tightness greater on the right than the left.  There was minimal tenderness to pressure and trigger points over the area of pain.  It was noted that he would be treated with heat/cold, electrical stimulation, ultrasound, manual therapy, massage, therapeutic exercise, option for pelvic traction, and home program instruction and management.  

In October 2006, the Veteran underwent his second VA examination for his service-connected DDD of the thoracolumbar spine.  The Veteran again complained of dull constant pain from the lower extremity to his ankle.  He indicated that the pain becomes worse with standing for protracted periods of time, walking long distances, bending, stooping, or lifting.  The Veteran denied any bowel or bladder incontinence as well as any episodes of flare-ups or incapacitating back pain that has required bed rest or hospitalization over the last year.  The Veteran admitted to being followed with conservative management by VA with anti-inflammatory agents for progressive thoracolumbar intervertebral disc disease with minimal relief of his low back symptoms.  He further added that household chores that require standing for protracted periods of time, walking long distances, and leaning forward increase his low back and right lower extremity leg pain.  

Upon physical examination testing, the VA examiner noted that the Veteran displayed slow heel/toe gait mechanics without the aid of an orthopedic assistive device.  He displayed normal clinical contour with moderate paraspinal muscle spasms noted from T10 through S1.  The Veteran demonstrated negative sciatic notch tenderness bilaterally and straight leg raising in the sitting and supine position was negative.  Motor function for extensor hallucis longus, tibialis anterior, peroneal musculature group, and gastronemius push-offs were rated 5/5.  The VA examiner also noted that the Veteran had 2+ pretibial edema mid tibia to the tip of his toes consistent with vascular insufficiency.  Calf circumference was measured at 39 centimeters bilaterally and quadriceps circumference was 44 centimeters on the right and 46 centimeters on the left.  Achilles reflexes were 1+ bilaterally, patellar reflexes were 1+ bilaterally, and the Veteran has no gross dermatomal sensory loss.  Range of motion testing revealed forward flexion to 40 degrees, bilateral side bending to 10 degrees, bilateral rotation to 10 degrees, and extension to 0 degrees with moderate lower back pain.  X-ray testing showed thoracic scoliosis, moderate multilevel thoracic disc disease, and severe L4/L5, L5/S1 lumbar degenerative disc disease.  The VA examiner indicated that the Veteran was unable to perform the stress test for DeLuca purposes as he was oxygen dependent and short of breath.  However, the VA examiner noted that the Veteran's service-connected back disability would give him difficulty with standing for protracted periods of time, repetitive bending, stopping, or lifting.  The Veteran was diagnosed with thoracolumbar degenerative disc diseases without significant radiculopathy.  

In May 2007, the Veteran visited a private neurology, rehabilitation and pain management center for an initial pain evaluation.  He complained of a long history of low back pain that is constant, spasmodic, and throbbing in nature.  The Veteran admitted to having a dull ache present throughout the day with it getting worse at night and aggravated by walking, working, and exercise.  He stated that the dull ache is often relieved by sleep, rest, and medication.  The Veteran also indicated that the pain radiates down to the right lower extremity with intermittent bouts of paresthesias and numbness.  He denied any weakness or loss of bowel or bladder function.  Back examination testing revealed forward curvature of the spine with no significant trigger points or tender points located.  The Veteran was assessed with bilateral low back pain with radiating pain to the right lower extremity secondary to lumbar radiculopahty with spinal stenosis and facet syndrome.  The Veteran was scheduled for an electromyography (EMG) nerve conduction velocities of the right lower extremity, a neurology consultation for evaluation of possible lower extremity radiculopathy versus neuropathy, a transcutaneous electrical nerve stimulation (TENS) unit was ordered for the Veteran, and a fluoroscopically-assisted lumbar epidural steroid injection series for the L5-S1 region was scheduled.  The injection series were performed in June 2007.  

In October 2009, the Veteran underwent his third VA examination for his service-connected DDD of the thoracolumbar spine.  He admitted to having numbness, stiffness, decreased motion, spasms, and pain associated with his service-connected back disability, but denied urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, paresthesias, leg or foot weakness, falls, unsteadiness, fatigue and weakness.  The Veteran described the pain as sharp, intermittent, and aggravated by standing and relieved when sitting or lying down.  The Veteran explained that the pain occurs daily and is moderate in severity with the sharp, intermittent pain radiating down to the right lower extremity to the lateral aspect of the foot.  The Veteran reported being unable to walk more than a few yards and denied experiencing flare-ups and incapacitating episodes of the spine.  

Physical examination testing revealed a normal posture with normal head position and symmetry in appearance.  The gait was abnormal, reflecting a slow heel toe gait progression without assistive aide.  There was poor propulsion secondary to shortness of breath.  There was lumbar flattening of the spine, but otherwise, no gibbus, kyphosis, list, lumbar lordosis, scoliosis, reverse lordosis, or thoracolumbar spine ankylosis.  Objectively, there was also the presence of spasms, guarding, pain with motion, and tenderness.  There was no atrophy or weakness associated with the thoracic sacrospinalis objectively.  Motor and sensory testing yielded normal results, muscle tone was normal, and there was no muscle atrophy present.  Reflex testing was 1+ for left and right knee jerk, 1+ for left and right ankle jerk, and 2+ (normal) for left and right plantar flexion.  Lasegue's testing was negative, calf circumference was 36 centimeters bilaterally, quadriceps was 46 centimeters bilaterally, straight leg raising test was negative, and there was no sciatic notch tenderness.  Range of motion testing reflected flexion to 40 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 10 degrees, right lateral rotation to 10 degrees.  The VA examiner noted objective evidence of pain on active range of motion and pain following repetitive motion.  There was no additional limitation of motion after three repetitions of range of motion testing.  X-ray testing revealed moderate degenerative disk disease, and facet joint arthrophy L3/L4, L4/L5, and L5/S1.  The Veteran was diagnosed with lumbar degenerative disc disease with moderate mechanical low back pain and no evidence of radiculopathy.  The VA examiner noted that the Veteran's service-connected back disability mildly affected shopping, traveling, bathing, dressing, toileting, and grooming; moderately affected chores and recreation; severely affected exercise; prevents sports; and has no affects on feeding.  The VA examiner concluded that the Veteran's service-connected back disability still renders him gainfully employable in a sedentary occupation.  

Applying the facts in this case to the criteria set forth above, the Board concludes that the criteria for a disability evaluation in excess of 20 percent for the service-connected back disability have not been met.  The evidence of record, including the range of motion findings from the December 2004, March 2006, and October 2009 VA examinations do not show that a higher evaluation is warranted for the Veteran's service-connected back disability.  In fact, the Veteran demonstrated movement of the spine at forward flexion, backward extension, lateral flexion, and rotation during all three VA examinations, and as such there is no evidence of the Veteran having ankylosis of the thoracolumbar spine.  Additionally, there is no evidence of the Veteran's forward flexion of the thoracolumbar spine being 30 degrees or less.  At the December 2004 VA examination, range of motion testing reflected forward flexion between 40 and 70 degrees.  At the October 2006 and October 2009 VA examinations, the Veteran demonstrated forward flexion to 40 degrees.  Therefore, a rating in excess of 20 percent for the Veteran's service-connected DDD of the thoracolumbar spine under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  

A higher rating is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  At no time during the pendency of this appeal, has the Veteran experienced an incapacitating episode associated with his service-connected back disability.  At all three VA examinations, the Veteran denied having any episodes of incapacitating back pain that has required bed rest or hospitalization.  See the December 2004, October 2006, and October 2009 VA examination reports.  As such an evaluation in excess of 20 percent for the Veteran's service-connected DDD of the thoracolumbar spine is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by Diagnostic Code 5243.  

In addition to considering the orthopedic manifestations of a back disability, consideration must be given to any objective neurologic abnormalities associated with the DDD of the thoracolumbar spine, which are to be evaluated separately under an appropriate diagnostic code.  See Note (1) of the "General Rating Formula for Disease and Injuries of the Spine."  Such neurologic abnormalities include, but are not limited to, bowel or bladder impairment.  Id.  

In this case, the Veteran has complained of radiating pain, paresthesias, and numbness in his right lower extremity.  Suspected radiculopathy was noted in November 2003; however, motor and sensory function were described as grossly intact.  On VA examination in December 2004 and October 2006, the VA examiner diagnosed the Veteran with thoracolumbar degenerative disc disease without significant radiculopathy.  In May 2007, the Veteran visited a private neurology, rehabilitation and pain management center.  There were decreased deep tendon reflexes in the lower extremities and the neurological system was described as essentially intact.  The Veteran was assessed with bilateral low back pain with radiating pain to the right lower extremity secondary to lumbar radiculopathy with spinal stenosis and facet syndrome.  More recently, on VA examination in October 2009, motor and sensory testing yielded normal results, muscle tone was normal, and there was no muscle atrophy present.  The Veteran was diagnosed with lumbar degenerative disc disease with moderate mechanical low back pain and no evidence of radiculopathy.  

The probative evidence of record shows that there are no objective neurological manifestations of the Veteran's service-connected back disability.  While "suspected" neuropathy was noted in November 2003, motor and sensory function were described as grossly intact at that time.  Lumbar radiculopathy was diagnosed in May 2007; however, the neurological system was described as essentially intact.  It appears that the notations of radiculopathy were not supported by the findings on these examinations.  The Veteran displayed no gross dermatomal sensory loss at both the December 2004 and October 2006 VA examinations and straight leg raising in the sitting and supine position was negative at both VA examinations.  Additionally, motor and sensory testing was normal at the October 2009 VA examination and the examiner concluded that there was no evidence of radiculopathy.  Accordingly, because the preponderance of the competent and credible evidence shows that the Veteran does not have neurological manifestations associated with his service-connected back disability, the Board finds that a separate compensable evaluation for neurologic abnormalities associated with his thoracolumbar spine disability is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  



Additionally, the Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case.  Indeed, to grant such an additional rating would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion codes; only if the disability does not warrant a rating under those codes is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion of the thoracolumbar spine has been found to be compensable at the 20 percent level under 38 C.F.R. § 4.71, DC 5243 (2012).  Therefore, a separate rating based on arthritis is not warranted in this case.

The Board has considered whether a higher evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In this regard, the Board notes that at the December 2004 VA examination, the examiner noted that DeLuca testing showed slight increase in muscle spasm in the low back and increase in lumbar spasticity from L3/S1, but no further loss of forward thoracolumbar flexion dynamics.  Furthermore, at the October 2009 VA examination, the VA examiner noted objective evidence of pain on active and repetitive range of motion testing.  However, he stated that there were no additional limitations after three repetitions of range of motion.  As such, the evidence indicates that the Veteran's forward flexion is, at worst, to 40 degrees.  This falls within the criteria for the current assignment of a 20 percent rating.  The evidence does show that the Veteran experiences painful motion; however, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.

"Staged ratings" are not appropriate in this case, as there are no distinct time periods where the Veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected back disability has worsened.  However, the objective clinical findings do not support his assertions for the reasons stated above.  As the preponderance of the evidence is against the Veteran's claim for an increased rating for his service-connected back disability, the benefit-of-the-doubt doctrine is not for application, and an increased rating must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  

The Board has also considered whether referral for an extraschedular rating is appropriate.  In this regard, the Board notes that ratings are generally based on average impairment, and that the rating schedule represents, as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a), (b) (2012).  However, to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.3211 (b) (2012).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id. at 115-16.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, and is therefore found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Id.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's back symptoms primarily involve pain, spasms, guarding, and limited motion.  Such impairment is specifically contemplated by the rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.71a, DC 5243.  Accordingly, the Board finds that the Veteran does not present such an exceptional or unusual disability picture that the available schedular evaluation for his back disability is inadequate.  Therefore, the Board concludes that referral for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).


III.  TDIU

The Board has also considered whether the Veteran is entitled to a TDIU due to his service-connected DDD of the thoracolumbar spine.  In this regard, the Board notes that when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has asserted that he is currently unemployed, and that he is unable to secure or follow a gainful occupation as a result of his service-connected back disability.  As such, the issue of whether a TDIU is warranted is part and parcel of his original claim for, and accordingly, this issue is currently before the Board.  See id.   

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

In this case, service connection is in only in effect for DDD of the thoracolumbar spine, which is rated as 20 percent disabling.  As such, the Veteran's combined disability evaluation is also 20 percent.  Accordingly, because the Veteran does not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  

Nevertheless, a TDIU may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  38 C.F.R. § 4.16(b).  As such, pursuant to 38 C.F.R. § 4.16(b), consideration must be given as to whether the Veteran is entitled to a TDIU on an extraschedular basis. 

The Board notes that entitlement to a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), and an extraschedular rating under 38 C.F.R. § 3.321(b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  

In this case, the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  A review of the record indicates that the Veteran worked as a maintenance supervisor on a college campus.  He retired in 1996 and claims that he was "forced into early retirement" because of his service-connected back disability.  See the September 2006 personal statement.  

In October 2009, the Veteran was afforded a VA examination regarding his service-connected back disability, which as noted above, is the Veteran's only service-connected disability, in order to assess the current severity of this disability and to determine whether this disability renders him employable.  At the outset of the examination report, the examiner noted that he had reviewed the Veteran's claims file.  Additionally, as discussed above, the examiner diagnosed the Veteran with lumbar degenerative disc disease with moderate mechanical low back pain with no evidence of radiculopathy.  The examiner then went on to provide the opinion that, only taking the Veteran's service-connected back disability into consideration, the Veteran could be gainfully employed in a sedentary occupation.  The examiner based the opinion on his functional capacity training and current literature as to material handling and job specifics per National Institute Occupational Safety Hazard (NIOSH) standards.  

In making this determination, the Board finds it significant that, after examining the Veteran and reviewing the claims file, the October 2009 VA examiner determined that, although the Veteran would be limited in the type of employment he could obtain due to his service-connected back disability, i.e., sedentary occupation, he was able to gain and maintain employment with his back disability.  Moreover, the examiner provided a cogent rationale for his opinion, noting that the opinion was based on his functional capacity training and the current literature as to NIOSH standards.  The Board finds the opinion of the October 2009 VA examiner to be probative as to the Veteran's employability.  The Board also finds it significant that the Veteran informed the October 2009 VA examiner that he retired from his job because of his age or duration of job, rather than his back disability.  

Finally, the Board acknowledges the Veteran's contentions that he is unable to work as a result of his service-connected back disability, and that he had to take an early retirement due to his back disability.  In support of his claim, the Veteran also submitted two lay statements from coworkers that attest to him being on sick leave for six to eight weeks prior to his retirement because of back pain.  See the June 2005 statements from W.P. and R.O.  Significantly, however, the Veteran has provided no explanation or rationale as to how his back disability renders him incapable of performing the physical and mental acts required by employment.  Moreover, he has submitted no competent medical evidence or opinion to corroborate these contentions.  See 38 C.F.R. § 3.159(a)(1) (defining competent medical evidence).  In this regard, the Board finds that the Veteran's opinion that he is unable to work as a result of his back disability is insufficient to establish his unemployability because, as a lay person, he is not competent to offer such an opinion because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  As such, his statements regarding his unemployability due to his back disability are merely speculation as he is not medically qualified to prove a matter requiring medical expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Based on the foregoing, the Board concludes that this case does not present any unusual or exceptional circumstances that would justify a referral of the total rating claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  As discussed above, the Veteran's service-connected DDD of the thoracolumbar spine has not been shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  Moreover, no medical professional has ever stated that the Veteran's service-connected DDD of the thoracolumbar spine precludes him from securing or following a substantially gainful occupation.  As such, in the absence of any evidence of unusual or exceptional circumstances beyond that which is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence in this case is against the claim.  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the Veteran's claim for entitlement to a TDIU is denied.  


ORDER

Entitlement to an initial disability evaluation in excess of 20 percent for degenerative disc disease (DDD) of the thoracolumbar spine is denied.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


